Citation Nr: 0820870	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-38 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for epidermophytosis 
of the feet.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for hiatal hernia.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative 
arthritis of the lumbar spine (low back disability).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active duty from July 1949 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision.  In November 
2005, the veteran appeared in a video conference hearing 
before the undersigned.

The Board remanded the claim in June 2006 for further 
development and consideration. 

The veteran's representative noted that a Social Security 
Administration (SSA) disability determination and VA and 
private medical records submitted by the veteran were not 
considered in any statement of the case or supplemental 
statement of the case.  The veteran's representative waived 
AOJ consideration of the evidence.  

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c). 

FINDINGS OF FACT

1.  In August 1958, the RO denied service connection for 
epidermophytosis and impaired hearing.  The veteran was 
provided notice of the denial, but did not file a timely 
notice of disagreement and that decision is now final.

2.  In February 1966, the RO denied service connection for 
hiatal hernia.  The veteran was provided notice of the 
denial, but did not file a timely notice of disagreement and 
that decision is now final.

3.  In June 1976, the Board denied service connection for a 
back injury, and denied the veteran's petition to reopen the 
claim of service connection for bilateral hearing loss.
 
4.  In December 1981, the RO denied the veteran's petition to 
reopen the claim of service connection for bilateral hearing 
loss.  The veteran was provided notice of the denial, but did 
not file a timely notice of disagreement and that decision is 
now final.

5.  In June 1985, the Board denied the veteran's petition to 
reopen the claim of service connection for a back injury.  

6.  In May 1987, the RO denied service connection for 
tinnitus.  The veteran was provided notice of the denial, but 
did not file a timely notice of disagreement and that 
decision is now final.

7.  In October 1987 and March 1988, the RO denied the 
veteran's petition to reopen the claim of service connection 
for a back injury.  The veteran was provided notice of the 
denials, but did not file timely notices of disagreement and 
those decisions are now final.

8.  In December 1994, the RO denied the veteran's petition to 
reopen the claims of service connection for bilateral hearing 
loss and a low back disability.  The veteran was provided 
notice of the denial, but did not file a timely notice of 
disagreement and that decision is now final.

9.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for 
epidermophytosis of the feet and is so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim, has not been presented since the final RO 
decision of May 1958.

10.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for hiatal hernia 
and is so significant that it must be considered to fairly 
decide the merits of the veteran's claim, has not been 
presented since the final RO decision of February 1966.

11.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for tinnitus and is 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim, has not been presented 
since the final RO decision of May 1987.

12.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for bilateral 
hearing loss and is so significant that it must be considered 
to fairly decide the merits of the veteran's claim, has not 
been presented since the final RO decision of December 1994.

13.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for low back 
disability and is so significant that it must be considered 
to fairly decide the merits of the veteran's claim, has not 
been presented since the final RO decision of December 1994.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
veteran's claim for entitlement to service connection for 
epidermophytosis of the feet is not reopened.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2000).

7.  New and material evidence has not been received and the 
veteran's claim for entitlement to service connection for 
hiatal hernia is not reopened.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2000).

8.  New and material evidence has not been received and the 
veteran's claim for entitlement to service connection for 
tinnitus is not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2000).

9.  New and material evidence has not been received and the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2000).

10.  New and material evidence has not been received and the 
veteran's claim for entitlement to service connection for a 
low back disability is not reopened.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  The VA has a duty to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VA must 
examine the bases for the denial in the prior decision and 
provide a notice letter that describes what evidence would be 
necessary to substantiate that element or those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  The VA is also 
obligated to provide a claimant notice of what is required to 
substantiate each element of a claim.  See Dingess/Hartman, 
supra.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

The RO sent the veteran a letter dated in July 2006 which 
described the evidence which was found insufficient in the 
previous denials, i.e., evidence that the veteran's 
conditions were incurred or aggravated in service.  The 
veteran's representative contends, in written argument dated 
in March 2008, that the definition of new and material 
evidence provided in that letter was not consistent with the 
version appropriate to the veteran's claims, i.e., 38 C.F.R. 
§ 3.156(a) (2000).  The representative is not correct.  The 
veteran was sent a letter in October 2003 which provided the 
entire version of that regulation.  Therefore, the RO 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims to reopen, 
complied with VA's notification requirements, and set forth 
the laws and regulations applicable to his claims.  In sum, 
the veteran was notified of the evidence needed to 
substantiate his claims, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The terms "new" and "material" were explained to 
the veteran and he was informed of the type of evidence that 
would be considered new and material.  See Kent, supra.

While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an October 2007 supplemental 
statement of the case, following the provision of notice. 

While the notifications did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of compensation benefits, no new disability rating 
or effective date for the award of benefits will be assigned 
as the claims for reopening and for compensation are denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, a claimant must submit: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be allowed on 
a presumptive basis for organic diseases of the nervous 
system, including sensorineural hearing loss, and arthritis 
if the disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In May 1958, the veteran requested service connection for 
epidermophytosis and impaired hearing.  An August 1958 rating 
decision denied the claims, noting that his service medical 
records were negative for the disabilities.  The first 
evidence of a diagnosis of epidermophytosis was in 1958.  The 
veteran was informed of the RO's decision, but he did not 
file a notice of disagreement.  A February 1966 rating 
decision denied service connection of hiatal hernia, as the 
RO decision addressed the claim in a manner sufficient to 
deduce that the claim was adjudicated.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 247 (2007).  The veteran was 
informed of the RO's decision, but he did not file a notice 
of disagreement.

An October 1975 rating decision denied service connection for 
a back injury and bilateral hearing loss.  A timely appeal to 
the Board was made, and a June 1976 Board decision found that 
a back disability was not incurred or aggravated in service, 
and denied service connection for the disability.  The 
decision noted that the veteran was treated for back pain in 
service in May 1950, and that an June 1975 VA orthopedic 
examination diagnosed degenerative disease of the lumbar 
spine, consistent with age.  The decision denied the 
veteran's petition to reopen the claim of service connection 
for bilateral hearing loss.  The decision also noted that the 
there were no complaints or findings of hearing loss in 
service.  

A December 1981 rating decision found that new and material 
evidence had not been received to reopen the previously 
denied claims of service connection for a back injury and 
bilateral hearing loss.  A November 1983 confirmed rating 
decision also denied service connection for a low back 
disability.  A timely appeal of the back injury claim was 
made to the Board, and a June 1985 Board decision found that 
new and material evidence has not been received to reopen the 
claim.  The veteran was informed of the RO's denial of the 
hearing loss claim, but he did not file a notice of 
disagreement.

A May 1987 rating decision denied service connection for 
tinnitus, and found that new and material evidence had not 
been received to reopen the claim of service connection for 
hearing loss.  That decision found that tinnitus was not 
incurred or aggravated in service and was not the result of a 
putative inservice head injury.  An October 1987 rating 
decision and a March 1988 RO letter found that new and 
material evidence had not been received to ripen the claim of 
service connection for a back injury.  A December 1994 
decision denied the veteran's petition to reopen his claims 
of service connection for bilateral hearing loss, and a back 
disability, to include arthritis.  

In May 2001, the veteran petitioned to reopen the claims of 
service connection for epidermophytosis of the feet, hiatal 
hernia, tinnitus, bilateral hearing loss and a low back 
disability.  

There must be new and material evidence during the years 
since the last final denial to reopen his claims and warrant 
further consideration on a de novo basis.  38 U.S.C.A. § 
5108; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding the veteran's epidermophytosis of the feet claim, 
new and material evidence must have been submitted subsequent 
to August 1958.  Regarding his hiatal hernia claim, new and 
material evidence must have been submitted subsequent to 
February 1966.  Regarding his tinnitus claim, new and 
material evidence must have been submitted subsequent to May 
1987.  Regarding his bilateral hearing loss and low back 
disability claims, new and material evidence must have been 
submitted subsequent to December 1994.

If the Board finds that no such evidence has been submitted, 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

Although the regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence recently was amended, 
this amendment applies only to petitions to reopen finally 
decided claims that were received on or after August 29, 
2001.  In this case, the veteran's request to reopen his 
claim was received prior to this cutoff date.  Therefore, the 
amended regulation does not apply to his current appeal, 
rather, the former definition does.

According to the former definition, new and material evidence 
meant evidence not previously submitted to decisionmakers 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2000).

Of record are post-service VA and private treatment records.  
This evidence, although new, is not material.  Medical 
evidence which merely documents continued diagnosis and 
treatment of conditions, without addressing the crucial 
matter of medical nexus (i.e., a connection to an in-service 
event), does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The veteran also submitted, in May 2004, a decision of the 
Social Security Administration (SSA) dated in August 1985, 
which denied the veteran claim for disability insurance 
benefits, and additional private and VA medical records.  
This evidence, although new, is again not material as it 
merely documents continued diagnosis and treatment of 
conditions, without addressing the crucial matter of medical 
nexus.

The veteran contends; in statements, testimony, and to 
medical personnel during examination and treatment; that his 
conditions were incurred in service; and therefore, they 
should be service connected.  The veteran's statements are 
repetitive of those he made in the past, considered in 
previous decisions, and do not constitute new evidence.  Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, as a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition, and his statements 
on such matters do not constitute material evidence to reopen 
his claims.  Moray v. Brown, 5 Vet. App. 211 (1993).

The veteran also submitted statements from his wife 
indicating that the disabilities at issue were incurred in 
service.  This evidence is not new because it summarizes and 
repeats contentions proffered in previous proceedings.  Thus, 
the reiteration of the veteran's statements derivatively 
through another layperson cannot be probative, and thus 
material, of whether the veteran's conditions were incurred 
in service.

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence, the benefit-of-the- 
doubt doctrine is inapplicable, and reopening the claims is 
not warranted.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

The petition to reopen the claim for service connection for 
epidermophytosis of the feet is denied.

The petition to reopen the claim for service connection for 
hiatal hernia is denied.

The petition to reopen the claim for service connection for 
tinnitus is denied.

The petition to reopen the claim for service connection for 
bilateral hearing loss is denied.

The petition to reopen the claim for service connection for a 
low back disability is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


